Citation Nr: 1509504	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  06-18 913	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran served on active duty with the United States Air Force from January 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington.  In the July 2005 rating decision, the RO continued a 20 percent rating for diabetes mellitus and a 10 percent rating for hypertension; denied service connection for glaucoma; and denied entitlement to a TDIU.  In November 2005, the Veteran filed a notice of disagreement (NOD) with the evaluation of his diabetes mellitus and the denial of a TDIU.  In March 2006, the RO issued a statement of the case (SOC), which listed the issues of the evaluation of diabetes mellitus, the evaluation of hypertension, and service connection for glaucoma; however, the SOC's reasons and bases only addressed the evaluation of diabetes mellitus and the denial of a TDIU.  In May 2006, the Veteran filed a substantive appeal (VA Form 9) regarding the evaluation of diabetes mellitus and the denial of service connection for glaucoma, without mentioning TDIU. 

In August 2008, the RO issued a SOC regarding the denial of service connection for glaucoma.  The SOC notified the Veteran that the prior March 2006 SOC was procedurally flawed because it did not explain why service connection for glaucoma had been denied.  It was further noted that the issue was not originally included in his NOD, and that he should notify the RO if he desired to appeal this issue.  No response was received.

In June 2009, the Board denied a rating in excess of 20 percent for diabetes mellitus, and remanded the issues of entitlement to a separate rating for bladder dysfunction due to diabetes mellitus and entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) for additional development.  In a May 2011 rating decision, the AOJ granted service connection and assigned a separate rating for neurogenic bladder.  Because the May 2011 rating decision represents a full grant of the benefits sought with respect to this issue, this matter is no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977).

In his November 2011 Brief, the Veteran's representative indicated that additional evidence had been received since the most recent May 2011 supplemental SOC (SSOC) was issued and waived initial consideration of this evidence by the AOJ.  In discussing this evidence, the Veteran's representative argued that an April 2011 VA psychiatric examination should be considered in determining entitlement to a TDIU.  A review of the claims file, however, reflects that the report of an April 2011 VA psychiatric examination pertained to another veteran and had been mistakenly associated with this Veteran's claims file.  This evidence has been removed and will be forwarded to the appropriate Veteran's claims file.

In a January 2012 decision, the Board denied the TDIU claim, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2012 Order, the Court granted a Joint Motion for Remand (JMR) vacating the Board's decision and remanding the appeal for further proceedings and compliance with directives specified in the JMR.

Most recently, in a July 2014 rating decision, the evaluations for peripheral neuropathy of the right upper extremity and left upper extremity were increased to 40 percent and 30 percent, respectively, effective December 15, 2010.  The AOJ also awarded separate 40 percent evaluations for peripheral neuropathy of the right and left lower extremities, from June 17, 2014.  

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.

FINDING OF FACT

The Veteran's service-connected disabilities meet the percentage requirements for the award of a TDIU, and the evidence of record is in relative equipoise as to whether he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The VCAA applies in the instant case.  However, the Board's grant of a TDIU herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.


Law and Analysis

The Veteran contends that his service-connected disabilities render him unemployable and that he is therefore entitled to a TDIU.  The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2014).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met.  Id.  Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, will be considered as one disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where a veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not be given to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Effective August 7, 2003, service connection has been in effect for the following disabilities: neuropathy of the right hand (30 percent disabling); neuropathy of the right foot, left foot, and left hand (each 20 percent disabling); diabetes mellitus (20 percent disabling); hypertension (10 percent disabling); neurogenic bladder (10 percent disabling); left bundle branch block of the heart (10 percent disabling); pilonidal cyst (0 percent disabling); erectile dysfunction (0 percent disabling); and ocular hypertension (0 percent disabling).  His combined evaluation is 80 percent.  The Veteran's service-connected neuropathy of each upper and lower extremity combine to meet the requirement for a single disability rated as 40 percent or more as they are disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor.  See 38 C.F.R. §§ 4.16(a), 4.25 (combined ratings table) and 4.26 (bilateral factor).  Since these service-connected disabilities can satisfy the single disability element, and the overall combined rating for the Veteran's disabilities at this time is 80 percent, the threshold percentage requirements for a TDIU under 38 C.F.R. § 4.16(a) are met.

Effective December 15, 2010, the RO assigned a 40 percent disability rating to the Veteran's right upper extremity neuropathy, and a 30 percent disability for his left upper extremity neuropathy.  His combined disability rating was increased from 80 percent to 90 percent.  Effective June 17, 2014, the RO assigned separate 40 percent disability ratings to the Veteran's neuropathy of the both lower extremities and by doing so, the combined disability rating was increased from 90 percent to 100 percent.  

What remains to be determined is whether the Veteran's service connected disabilities render him unemployable.

The Board has considered the Veteran's assertions regarding his functional impairment due to his service-connected disabilities.  However, the evidence must still show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

On his application for a TDIU, the Veteran indicated he was last employed in January 2005 as a finance officer for the Spokane VA Medical Center (VAMC).  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability dated in February 2005.  In a March 2005 statement, he said that he opted to take regular retirement to save the VAMC money and that he could no longer deal with the anxiety and depression he felt at work.  He said that his diabetes, depression, and hypertension became impossible to control while experiencing the stresses of his job and that the peripheral neuropathy in his hands made it difficult use his keyboard.  He also said that blurred eyesight made it difficult to read.

Employment Information received from the Spokane VAMC reflects that the Veteran retired in January 2005 and that he opted for CSRS retirement based on age and years of service.  It was noted that he lost 92.25 hours in the preceding 12 months due to disability.  No special concessions were made by reason of age or disability. 

The report of a March 2005 VA examination reflects that the peripheral nerve examination and motor examination for the Veteran's upper and lower extremities were within normal limits.  Sensory examination revealed decreased sensation of the left leg.  It was noted that the Veteran had hypertension, erectile dysfunction, and neuropathy in his upper and lower extremities as a result of diabetes.  The examiner indicated, however, that diabetes did not cause any restriction of activities. 

A January 2006 VA outpatient treatment record reflects that the Veteran's diabetes was in recent poor control and that he had a trend of increased blood sugars each winter. 

In an October 2006 VA examination report the examiner discussed the effects the Veteran's service-connected diabetes complications had on his ability to function, including progressive loss of strength in both arms as well as tingling, numbness, abnormal sensation, constant pain, and anesthesia.  His hands, fingers, feet, and toes fluctuate from tingling to aching to being completely numb, but never feel completely normal.  The pain waxes and wanes throughout the day, with episodes lasting from a few minutes to 2-3 hours, depending on the activity he is performing.  The Veteran falls frequently due to loss of sensation in his feet and can only manage stairs if there is a handrail as he becomes dizzy when descending stairs due to an inability to feel his feet.  The symptoms affect his ability to use his hands for sustained effort, such as writing, using home repair tools, or gripping a golf club.  As a result he is able to write, but only for brief periods such as 30-45 seconds at a time due to loss of sensation.  The diabetes condition also resulted in bladder dysfunction with voiding frequency of 6 times a day at intervals of 1.5 hours.  The pain interferes with restorative sleep.  

The examiner described the Veteran's ability to perform daily functions during flare-ups as severely limited.  His ability to drive a car, write, and use tools is limited by loss of sensation and muscle weakness.  He can no longer play racquetball, pool or tennis, and can only play golf if the temperature is over 60 degrees, as the pain is a lot worse in cold weather.  He has difficulty with cooking due to loss of sensation and strength in his hands making it difficult to manipulate tools necessary for food preparation. 

The report of a November 2006 VA eye examination reflects that that the Veteran's vision was corrected to 20/20 in each eye.  Visual field examination was within normal limits.  The examiner indicated that there were no objective indications of diabetic ocular pathology and no functional impairment resulting from the condition.  

An April 2008 VA outpatient treatment record notes that the Veteran's blood sugar control had been very good since he had become more physically active with walking and golfing. 

The report of a September 2008 VA examination reflects the Veteran's continued complaints of tingling and numbness in his wrists, hands, legs, and feet as well as trouble gripping with his hands.  He said he treated his diabetes with oral medication and insulin.  He did not report any eye symptoms or hypertension symptoms.  Motor function was normal in both upper and lower extremities.  Sensory function was abnormal with findings of decreased sensation in the bilateral hands, ankles, and feet.  It was noted that the Veteran had diabetes and associated hypertension, left bundle branch block of the heart, and peripheral neuropathy.  The examiner opined that the Veteran's condition did not have any effect on his daily activities, but offered no indication that the service-connected disabilities rendered him unable to work at a substantially gainful occupation. 

The report of a September 2009 VA genitourinary examination reflects the Veteran's complaints of urinary frequency and urgency and was diagnosed with bladder dysfunction secondary to diabetes. 

An October 2010 VA outpatient treatment note reflects that the Veteran golfed almost every day.  It was also noted that his diabetes and hypertension were not well-controlled and his medications were increased.

The report of a February 2011 VA examination reflects that the Veteran's problems included intraocular hypertension, which responded well to medication; hypertension, which was stable on medication; an atrioventricular block, which was noted to be stable; and diabetes mellitus, which was treated with insulin and Metformin and was noted to be stable.  Regarding hand neuropathy, it was noted that the Veteran had a new diagnosis of polymyalgia rheumatica for these symptoms and that this condition was not related to diabetes.  On physical examination, there was impaired strength of the hands due to polymyalgia rheumatic.  There was decreased sensation in the feet; sensory examination of the upper extremities was normal.  There was some impairment noted during the motor examination -4/5 (active movement against some resistance but not full resistance) for wrist flexion and extension, finger flexion and abduction, thumb opposition, and great toe extension.  The diagnoses were glaucoma, polymyalgia rheumatic, hypertension, hypertensive vascular disease, history of pilonidal cyst, atrioventricular block, and diabetes mellitus.  

The examiner noted that none of these diagnoses had any effects on the Veteran's usual occupation.  The examiner reviewed the Veteran's claims file, including his employment history, and opined that it was "less likely as not" that the Veteran was unable to be employed to due to his service-connected disabilities.  The examiner noted that the polymyalgia rheumatica was the major diagnosis that affected his motion and that present carpal tunnel symptoms were not totally disabling.  The examiner indicated that there was no disability related to the erectile dysfunction, glaucoma, hypertension, atrioventricular block and no paralysis of any nerve was found.  The examiner further stated that the Veteran could do sedentary employment and was not totally disabled.  

In June 2014, the Veteran underwent VA examination to assess the current state of his service-connected disabilities and their impact on his employability.  The clinical evaluation indicated a worsening of his diabetic peripheral neuropathy of the bilateral hands and feet.  In addition, the VA examiner expressly opined that the diabetic peripheral neuropathy impacted the Veteran's ability to work due to difficulty concentrating and utilizing writing utensils and a keyboard.  See QTC Diabetic Sensory-Motor Peripheral Neuropathy, dated June 17, 2014.  

Under the circumstances of this particular case, the Board finds, that at the very least, the evidence is in approximate balance as to whether the collective impact of the Veteran's service-connected disabilities would render him unable to sustain substantial gainful employment.  Several VA examiners in the course of providing VA examinations have, in general, opined that although the Veteran's service-connected disabilities have had an impact on his life and occupational functioning, they did not render him unemployable.  In fact, the Veteran presented for a VA examination in connection with his TDIU claim in 2011, and the examiner found the Veteran capable of sedentary employment and that he was not totally disabled.  The recent 2014 opinion suggested that only the peripheral neuropathy involving the bilateral upper extremities impacted his employability.  In both cases, neither VA examiner considered the combined effect of all the Veteran's service-connected disabilities on his functional impairment.  

However in this case, the Veteran has credibly attested to the severity of his service-connected disabilities and their collective impact on his ability to function in a work setting.  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In this capacity, the Board finds significant the Veteran's consistent and credible statements discussing the decline in his ability to perform the essential functions of his job as a finance officer due primarily to an inability to use his hands for any sustained effort, such as writing and using a keyboard.  In addition, his blurred eyesight from his ocular hypertension made it difficult to read and job stress made it difficult to control his diabetes and hypertension.  The record also demonstrates additional functional impairment due to lower extremity pain, foot numbness, and neurogenic bladder dysfunction, which places a significant barrier to the Veteran maintaining gainful employment in the field for which he has experience and thus certainly bolsters his claim for unemployability.  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  In light of the above, Board resolves all benefit of the doubt in the Veteran's favor and finds that the evidence of record supports the grant of TDIU.  

In making this determination, the Board emphasizes that, in the present case, the TDIU award is based on the combined effects of the Veteran's service-connected disabilities, as opposed to any single disability alone.  That is to say, the Veteran is not unemployable based on any single disability alone, but on the collective impact of all his service-connected disabilities.  See Guerra v. Shinseki, 642 F.3d 1046 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  


ORDER



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


